NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

FAMILY CIVIL LIBERTIES UNION,

SURENDER MALHAN, ELVIN Civil Action No. 18-2597 (SDW) (LDW)
SERRANO, and ZIA SHAIKH,

Plaintiffs,

Vv. MEMORANDUM OPINION
AND ORDER
STATE OF NEW JERSEY,
DEPARTMENT OF CHILDREN AND
FAMILIES, DIVISION OF CHILD
PROTECTION & PERMANENCY,
LISA VON PIER, GURBIR 8.
GREWAL, RICHARD FEDERICI,
DAVID C. KATZ, DONALD
KESSLER, PEACEFUL HEALING,
LLC, MARCELLA MATOS WILSON,
CHESTER SIGAFOOS, SOARING
HEIGHTS CHARTER SCHOOL, and
JOHN DOES 1-10,

Defendants.

 

 

LEDA DUNN WETTRE, United States Magistrate Judge

Before this Court is plaintiffs’ motion to file a Fourth Amended Complaint (ECF 56)
following dismissal of many of the claims asserted in the Third Amended Complaint by the
Honorable Kevin McNulty, U.S.D.J. (See Opinion and Order at ECF Nos. 50, 51). Defendants
Attorney General Gurbir Grewal, Judge David Katz, Judge Donald Kessler, Judge Marcella Matos
Wilson, and the New Jersey Division of Child Protection and Permanency (“DCPP”) oppose the
motion. (ECF No. 57). For the reasons set forth below, plaintiffs’ motion to amend is DENIED.

The Court assumes familiarity with the background of this and related actions set forth in

Judge McNulty’s comprehensive May 29, 2019 Opinion. (ECF No. 50). In brief, plaintiffs bring
suit to address the constitutional sufficiency of custody rights in family court proceedings in the
Superior Court of New Jersey. Some of the plaintiffs are simultaneously pursuing similar claims
against the defendants in three other actions, all arising out of family court disputes, that are
currently or recently pending before this Court (See Civ. No. 18-963 (SDW), Civ. No. 16-8889
(SDW), Civ. No. 18-16404 (SDW)). Plaintiffs Malhan and Shaikh also have previously asserted
the same or nearly identical claims in lawsuits that were dismissed, appeals from which have been
exhausted. (See ECF 50 at 28-31) (discussing prior actions and concluding that “[t]his case is
identical to the earlier ones in every way that matters [to a res judicata determination].”).

The instant motion to amend addresses only a small piece of this longstanding, multifront
battle. Plaintiffs seek to file a fifth version of their complaint that would assert: (1) a new claim,
against new defendants, for “conspiracy to violate” 42 U.S.C. § 1983; and (2) a repleaded version
of the previously dismissed claim for violation of a purported constitutional right to record, under
a new theory, against a new defendant, Chief Justice Stuart Rabner of the Supreme Court of the
State of New Jersey.!

The standard under which this motion is to be assessed is well-settled. Federal Rule of
Civil Procedure 15(a)(2) provides that a court should “freely give leave [to amend] when justice
so requires.” The ultimate decision to grant or deny leave to amend is a matter committed to the

Court’s discretion. See, e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330

 

' Plaintiffs’ redlined proposed Fourth Amended Complaint indicates that they also seek to make
amendments to their claims against defendant Peaceful Healing, LLC. (See ECF 56-2 at 126-29).
Default against that defendant was entered in June 2018, however, and the vacatur of that default
is currently the subject of an Order To Show Cause before the Honorable Susan Davis Wigenton,
U.S.D.J. (See ECF 65). Given the current procedural posture, and given plaintiffs’ failure to
present any basis under Fed. R. Civ. P. 15 to allow amendment of the claims against this defendant,
leave to amend the claims as to Peaceful Healing, LLC is denied.
2
(1970). The Court may exercise its discretion to deny leave to amend where there is “undue delay,
bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of
the amendment, [or] futility of amendment.” Foman v, Davis, 371 U.S. 178, 182 (1962). Shane
v, Fauver, 213 F.3d 113, 115 (3d Cir. 2000). The Court now addresses each proposed amended
claim in turn.

i. Section 1983 Conspiracy Claim

Plaintiffs’ new Count I of the proposed Fourth Amended Complaint would assert a claim
for conspiracy to violate 42 U.S.C. § 1983 against the current head of the DCPP and three
individuals who allegedly were employed there in 2017. (See ECF 56-2 ff 14-15, 496). The Court
observes that this new Count I is closely similar to the previous Count I of the Third Amended
Complaint that was dismissed with prejudice, which asserted a claim under § 1983 against multiple
defendants. The majority of the factual allegations on which the new Count I relies were the same
as those alleged in the old Count I. (See ECF No. 56-2 at 101-109). And the new factual
allegations against the DCPP employees are based on events that allegedly occurred in 2017. (See
id. TT 15, 30-31, 59, 127-29, 506).

The Court finds plaintiffs unduly delayed in seeking to assert their conspiracy claim. The
claim is asserted more than 18 months after this action was filed and on the proposed fifth version
of the complaint. In addition, the claim itself is based on many of the same facts as the section
1983 claim that Judge McNulty dismissed with prejudice, and the recycled facts on which it relies
concer events in 2017, before this action was even filed. Clearly, this claim could have been

asserted much sooner, and the assertion at this late date, after plaintiffs already have amended the
complaint multiple times, and after defendants already have moved to dismiss multiple times,
constitutes undue delay. See Estate of Oliva ex rel. McHugh v. New Jersey, 604 F.3d 788, 803 (3d
Cir. 2010) (district court did not abuse its discretion in denying leave to amend because of undue
delay when plaintiff sought to add claim that should have been apparent during previous
opportunities to amend). Moreover, the close similarity of the “new” claim to the § 1983 claim
that was dismissed with prejudice also smacks of “pleading around” that dismissal, which is
vexatious behavior suggestive of bad faith. See Adams v. Gould, Inc., 739 F.2d 858, 868 (3d Cir.
1984) (question of bad faith requires that we focus on the plaintiff's motives for not asserting claim
earlier). For these reasons, the motion to assert a new claim for conspiracy to violate section 1983
is denied.

II. Proposed Amendments to Count II’s “Right to Record”

The first four iterations of the complaint sought a declaratory judgment permitting litigants
involved in family court disputes to record all events, both inside and outside the courthouse, that
might be pertinent to their custody disputes. The Court dismissed Count II without prejudice on
three alternative grounds: (1) there is no constitutional “right to record” as pleaded; (2) the lack
of a case or controversy bars subject matter jurisdiction; and (3) the relief sought is too broad to
sufficiently state a claim. (ECF No. 50 at 40-41). Given that the claim was dismissed without
prejudice, plaintiffs were given leave to replead in an attempt to cure the claim’s several
fundamental deficiencies. Although Count II’s prayer for relief now targets restrictions on

electronic recording in New Jersey state courts,” it also continues to seek a blanket order that

 

2 Specifically, Count II seeks to enjoin enforcement of the “Supreme Court Guidelines on
Electronic Devices in the Courtroom” and is asserted against Justice Rabner on the basis that he is
Chief Justice of the Supreme Court of New Jersey. (ECF No. 56-2 {| 24).

4
declares as a matter of law parents in a custody dispute may document all interactions with their
children, presumably even when such recordings would violate the state court’s policy restricting
them in its courthouses.

The instant motion does little to address the dispositive infirmities identified in Judge
McNulty’s prior dismissal. Judge McNulty found that there is no constitutional “right to record”
that guarantees parents involved in a custody dispute the right to record all interactions that might
be pertinent to their family court proceedings, and that is the law of this case. (See ECF 50 at 40).
Even if that considerable obstacle to pleading a viable claim could be overcome, plaintiffs also do
not rectify the problems with this claim cited by Judge McNulty as altemative grounds for
dismissal. Plaintiffs’ new allegations that it is necessary to record events to protect against
potential future falsehoods from the family court system is, as found by Judge McNulty with
respect to the previous version of this claim, too speculative to establish an Article III case or
controversy, (See id.). Finally, plaintiffs’ request for a wide-ranging declaration that “parents in
a custody dispute have a First and Fourteenth Amendment Right to collect evidence and document
their interaction with their children” remains too broad and non-specific to sufficiently state a
claim. (See id. at 41). As the proposed “right to record” claim fails to cure the deficiencies detailed
in the Court’s prior dismissal, leave to amend would be futile and the motion to amend as to this

claim is also denied.
 

CONCLUSION
For the reasons above, plaintiffs’ motion for leave to file an amended complaint is

DENIED. The Clerk of Court is directed to terminate the motion at ECF No. 56.

4h un Atte

(Hon. Leda Dunn Wettre
United States Magistrate Judge

Dated: January 29, 2020

Orig: Clerk
cc: Hon. Susan D. Wigenton, U.S.D.J.
